Case 1:20-cr-00109-JGK Document 44 Filed 10/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, 20-cr-109 {JGK)
- against - ORDER
MARVIN GAMONEDA,

Defendant.

 

JOHN G. KOELTL, District Judge:

On October 6, 2020, the Court received a letter from the
defendant, Marvin Gamoneda. Because the letter refers to
conversations between the defendant and defense counsel, the
letter will be filed under seal and provided only to defense

counsel. The Court will schedule a conference with the parties.

SO ORDERED.

Dated: New York, New York
October 7, 2020

 

6 Keble

[_-* gohn G. Koelti

United States District Judge

 

 
